                                                                           FILiID
                                                     i:.:;.[j;5iRicr cqu'ri
                  IN THE UNITED STATES DISTRICT COURT FC»\VAHnAH DIV.
                     THE SOUTHERN DISTRICT OF GEORGIA _
                                 SAVANNAH DIVISION                  ^019    in PH 1^:22

MARY DANTZLER,                                                      FHK    _ _ ■
                                                                       SO. DiStUF GA.
     Plaintiff,

V.                                                   CASE NO. CV417-062


GEORGIA PORT AUTHORITY,

     Defendant.




                                     ORDER


     Before       the    Court    is -the    Magistrate       Judge's       Report      and

Recommendation. (Doc. 18.) In the report and recommendation, the

Magistrate       Judge   found    that     Plaintiff       failed     to   establish      a

factual    basis    to    support   either     of    her    two     claims;    (1)   that

Defendant Georgia         Port Authority ("GPA") discriminated against

her by terminating her employment; and (2) that Defendant GPA

failed     to     properly       accommodate        her    disability.         Plaintiff

objected     to    the     report    and     recommendation           (Doc.    42)      and

Defendant GPA responded to Plaintiff's objections (Doc. 43). For

the following reasons. Plaintiff's objections are OVERRULED and

the report and recommendation is ADOPTED as this Court's opinion

in this case.


     With       respect to the discrimination claim, the                      Magistrate

Judge concluded that Plaintiff failed to show that Defendant's

proffered       non-discriminatory       reasons for         her    termination      were
